Citation Nr: 9900455	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected depressive disorder, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased rating for the service-
connected degenerative lumbosacral disc disease, currently 
evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for the service-
connected dorsolumbar area shell fragment wound scars with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating actions of the Boston, Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By a February 1994 rating action, the RO denied the 
veteran's claims of increased ratings for the service-
connected depressive disorder, degenerative lumbosacral disc 
disease and shell fragment wound scars of the dorsolumbar 
area.  The veteran's notice of disagreement (NOD) was 
received in March 1994 and the RO issued a statements of the 
case (SOC) in April 1994.  The veteran's substantive appeal 
was received later that same month.  In a December 1994 
rating action, the RO denied the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  The veteran's NOD as to that issue was 
received in June 1995.  The RO issued a SOC in June 1995 and 
the veteran's substantive appeal was received in July 1995.


REMAND

In a statement received in January 1999, the veteran 
requested a personal hearing before a Member of the Board at 
the RO.  The law provides that a veteran may request a 
hearing before a Member of the Board, and the hearing shall 
be scheduled by the RO.  38 U.S.C.A. § 7107.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
